            CASE 0:20-cv-02195-NEB-BRT Doc. 6 Filed 10/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – MINNESOTA, LEAGUE OF
 WOMEN VOTERS OF MINNESOTA,

                 Plaintiffs,
                                                   Civil Action No. 0:20-cv-02195
        v.

 ATLAS AEGIS LLC, ANTHONY CAUDLE,
 JOHN DOES #1-10,

                 Defendants.


                        DECLARATION OF JULIA DAYTON KLEIN

Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.       I am a partner at Lathrop GPM LLP, counsel to Plaintiffs in this action. I am over

age 18 and competent to make this declaration. The facts set forth in this Declaration are based

on my personal knowledge. I would testify to these facts in open court if called upon to do so.

This Declaration is submitted in support of Plaintiffs’ Motion for Preliminary Injunction.

       2.       Attached hereto are true and complete copies of the following exhibits cited in

Plaintiffs’ memorandum of law in support of their application for a preliminary injunction:

             a. Exhibit 1 is a true and complete copy of a Press Release published on the official

                website of the Office of Senator Amy Klobuchar on October 13, 2020, titled

                “Klobuchar Denounces Rushed Supreme Court Nomination Process, Presses

                Judge Barrett on Voting Rights During Second Day of Hearings.” It is available at

                https://www.klobuchar.senate.gov/public/index.cfm/news-

                releases?ID=5A622DB2-CAD6-47CA-A8AF-B57B63FAC310.
         CASE 0:20-cv-02195-NEB-BRT Doc. 6 Filed 10/20/20 Page 2 of 2




          b. Exhibit 2 is a true and complete copy of a report by Joshua Paltrow in The

              Washington Post, published on October 9, 2020, titled “Former Special Forces

              sought by private security company to guard polling sites in Minnesota, company

              says.” It is available at https://www.washingtonpost.com/politics/private-security-

              minnesota-election/2020/10/09/89766964-0987-11eb-991c-

              be6ead8c4018_story.html.

          c. Exhibit 3 is a true and correct copy of a screen capture of an advertisement placed

              on Facebook by Atlas Aegis, captured on October 9, 2020. It has since been

              deleted or otherwise hidden.

          d. Exhibit 4 is a true and correct copy of an advertisement placed on the Marine

              Executive Association website. It is available at

              https://www.marineea.org/hotjobs/job/armed-security-for-november-elections-

              and-post-election-support-missions-mspminnesolta-poc-in-listing/.

          e. Exhibit 5 is a true and correct copy of an article from “Soldier of Fortune”

              magazine feature Atlas Aegis Chief Operating Officer Michael Beltran, dated

              December 24, 2019.


       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Executed on October 20, 2020 at Minneapolis, Minnesota

                                                     _s/ Julia Dayton Klein ____
                                                      JULIA DAYTON KLEIN
